Citation Nr: 1040547	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for bipolar disorder with 
sleep disturbance, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran reportedly served in the Navy Reserve from April 1962 
to February 1963 with periods of active duty training and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.  In July 2010, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the ROIC.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.  Also in 
July 2010, the Veteran submitted additional medical evidence 
directly to the Board, with a waiver of initial ROIC 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).


FINDING OF FACT

During the appeal period, the Veteran's bipolar disorder with 
sleep disturbance 
has been characterized by occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
bipolar disorder with sleep disturbance have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.126, 
4.130, Diagnostic Code 9432 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

To the extent possible the notice required by 38 U.S.C.A. § 
5103(a) must be provided to a claimant before an initial decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 , 119-20 (2004).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

A January 2008 pre-rating notice letter and a post-rating notice 
letter dated in October 2009 informed the Veteran of the types of 
evidence not of record needed to substantiate his increased 
rating claim and the division of responsibility between the 
Veteran and VA for obtaining the required evidence.  Both letters 
informed the Veteran of how the disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and medical reports, 
other pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter decided on appeal.  Pertinent medical evidence 
associated with the claims folder consists of the Veteran's 
service treatment records, Social Security Administration (SSA) 
records, VA medical records, and reports of VA examinations 
conducted in June 2007, January 2008 and December 2009 to assess 
the state of his service-connected bipolar disorder.  The Board 
finds these examination reports, along with the SSA records, and 
VA medical records, are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran also had a 
Board hearing where he proffered testimony in support of his 
claim.  Also, at the hearing he submitted additional relevant 
evidence along with a waiver of ROIC initial consideration.  

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that the Veterans Law Judge who chairs a Board 
hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the hearing, the Veterans Law 
Judge sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been 
overlooked, or was outstanding that might substantiate the claim.  
It was suggested that any evidence tending to show that an 
increase in the severity of the Veteran's service-connected 
disability would be helpful in substantiating the claim.  As 
noted above, the Veteran submitted additional information to 
support his claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the Board hearing.  

As a result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the Veteran's claim.  Accordingly, VA's duties to 
notify and assist a claimant have been considered and satisfied.



II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found. 
This practice is known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Veteran's bipolar disorder has been evaluated as 50 percent 
disabling from August 31, 2006, under Diagnostic Code 9432, in 
accordance with the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130.  

Under the general rating formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

For VA purposes, a diagnosis of a psychiatric disorder must 
conform to the criteria of the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126).  38 C.F.R. § 4.125.  Under the DSM-IV, a multiaxial 
system is used to provide a diagnosis of a psychiatric disorder, 
with Axis I representing the clinical disorders and other 
conditions that may be a focus of clinical attention.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 37-45 
(1994).  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
DSM-IV a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF score 
and interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The evidence as described below reveals GAF scores of 50 to 65.  
A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 61 
to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

In this decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an exhaustive 
list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated in the rating 
criteria as examples or symptoms "like or similar to" the 
Veteran's bipolar symptoms in determining the appropriate 
schedular rating assignment, and, although noting which criteria 
have not been met, has not required the presence of a specified 
quantity of symptoms in the Rating Schedule to warrant the 
assigned rating for bipolar disorder with sleep disturbance.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In light of the above legal criteria and evidence of record, the 
Board concludes that an evaluation greater than 50 percent for 
the Veteran's bipolar disorder with sleep disturbance is not 
warranted, during the entire period in question.  

In a January 2004 rating decision, the ROIC granted service 
connection for bipolar disorder under Diagnostic Code 9234, and 
assigned an initial 30 percent evaluation, effective December 8, 
1999.  This rating remained unchanged until a July 2007 rating 
decision, when an increase to 50 percent was assigned for bipolar 
disorder with sleep disturbance, effective August 31, 2006.  In 
the February 2008 rating decision the ROIC continued the 50 
percent disability evaluation for bipolar disorder with sleep 
disturbance.  The Veteran essentially contends that the symptoms 
of his service-connected bipolar disorder with sleep disturbance 
more nearly approximate the criteria for a 70 percent disability 
evaluation.  The Board disagrees.  During the entire period under 
consideration, a preponderance of the evidence, as will be 
discussed below, is against an evaluation greater than the 50 
percent currently assigned for the Veteran's bipolar disorder 
with sleep disturbance.  

The evidence shows that in June 2007 the Veteran had a VA 
examination and was diagnosed with chronic moderate to severe 
bipolar disorder and sleep problems, secondary to bipolar 
disorder.  He was assigned a GAF score of 54.  The examiner's 
impression from a review of computer notes and an extensive 
interview with the Veteran was that the Veteran's bipolar 
disorder, mixed, with manic and depressive episodes and poor 
sleep continue to affect his personal, social and vocational 
life, in that he was married three times, has difficulty 
retaining stressful, regular employment without getting into 
confrontations, and needs to take time off intermittently when he 
has these episodes.  The examiner noted the Veteran's bipolar 
disorder had stabilized but had not markedly improved in the past 
forty years and it is at least as likely as not that his sleep 
problems are caused by his bipolar disorder.

On VA examination in January 2008 the examiner noted review of 
the claims folder prior to the examination.  The examiner also 
noted that he had previously examined the Veteran in 2005 and 
diagnosed him with a bipolar disorder with a GAF of 55.  At the 
January 2008 examination, the examiner diagnosed bipolar disorder 
under Axis I and noted that the Veteran seemed to be experiencing 
more hypo manic symptoms at times.  Mental status evaluation 
revealed the Veteran presented nicely dressed and spoke in a 
clear and goal-directed manner.  He had good reality contact and 
was oriented in all three spheres with no delusions or 
hallucinations.  There did not appear to be any suicidal or 
homicidal ideation, and general reasoning and judgment seemed 
adequately intact.  His memory was good for both recent and 
remote events, and his affect was calm through the interview.  
The examiner's diagnostic impression under Axis IV was that the 
Veteran's psychosocial stressors appear to be his bipolar 
symptomatology where his mind will not shut off and he has 
difficulty sleeping, especially in a hypo manic state when he is 
only getting about one hour of sleep per night.  He is also 
irritable and short-tempered, snapping at co-workers as well as 
his family.  He has been quite hypo manic at times where he 
cannot sleep, his mind races and he goes on spending sprees.  The 
examiner noted that the Veteran also had some difficulty getting 
along with people on the job and cannot concentrate.  His GAF was 
equal to a 52 indicative of moderately severe symptomatology.  It 
was noted that the Veteran appeared competent to handle most of 
his own funds, with the help of his wife during periods of hypo 
manic.  The examiner indicated a prognosis of "fair."

In a December 2008 medical statement by a VA treating physician, 
it was noted that the Veteran had been under this physician's 
care since December 2006 and had been treated for a diagnosis of 
bipolar disorder, mixed state.  The physician noted that when the 
Veteran is in a state of manic attack he exerts poor judgment, 
impulsivity and aggressive behavior.  When he is depressed, he is 
dysfunctional to the point that he has difficulty carrying out 
his activities of daily living.  The physician further noted that 
the Veteran was in a mixed state at that time and it was strongly 
recommended that he comply with his treatment regiment 
indefinitely.  

On VA examination in December 2009 the examiner noted that the 
examination report was based on a review of the claims folder, 
the electronic-file, and an interview with the Veteran.  It was 
further noted that each diagnosis in the report was stated 
precisely and is in accordance with DSM-IV criteria.  The 
diagnoses were bipolar I disorder, most recent episode manic and 
current GAF of 61 based on symptoms and impairment in 
functioning.  It was noted that the Veteran's bipolar disorder 
interferes with both his normal daily activities and his 
employment functioning.  In regards to employment functioning, 
the Veteran reported that his insomnia related to bipolar 
disorder results in his falling asleep whenever he sits down for 
more than a few minutes at his job and also at school.  The 
Veteran stated that he continues to experience symptoms of 
bipolar disorder, but the depressive aspect of it has been well 
managed by medication, which he has been on for about ten or 
fifteen years.  The Veteran indicated that in the late night he 
feels a compulsion to stay busy and be around other people so he 
often goes to a local all night restaurant.  In addition, he has 
had increased distractibility, such as forgetting where his car 
has been parked and generally not being able to focus on things; 
which he claims happens about one or two times a week, and which 
has increased in severity in terms of how upsetting it is to him.  
In addition, his distractibility impacts his performance at 
seminary school and he states that the has difficulty meeting 
deadlines and finishing assigned reading.  

The examiner noted that the Veteran has endorsed some symptoms of 
goal directed behavior which has stayed about the same since his 
last examination.  The Veteran gave such examples of this a 
feeling pushed to do things like attending seminary school.  The 
Veteran also noted that when he has accidently skipped taking his 
medication, which occurs a couple times a month, he experiences 
some psychomotor agitation and irritability.  The Veteran 
reported having a good relationship with his wife and his sister.  
He had two previous marriages that ended in divorce.  His friends 
are primarily members of his church and he spends the majority of 
his free time interacting with his church community.  When the 
Veteran is in a hypo manic state and is irritable he sometimes 
gets into verbal arguments.  

The examiner concluded that the Veteran's symptoms causes some 
interference with social relationships and social functioning.  
The examiner noted that the Veteran did not display any 
impairment in thought process or communication.  His speech was 
of normal rate and volume.  He denied any audio or visual 
hallucinations, and also suicidal and homicidal ideations.  At 
the time of the examination the Veteran was oriented times three 
and neatly groomed.  He did not exhibit any inappropriate 
behavior.  The Veteran disclosed that he was able to maintain all 
activities of daily living and his personal hygiene.  The 
examiner noted that the Veteran did not have any other mental 
disorders besides bipolar disorder.

VA outpatient treatment records dated from 2007-2010  reveal that 
the Veteran was seen for his bipolar disorder on a regular basis 
and treatment included medication.  

 The evidence shows that the Veteran's bipolar disorder with 
sleep disturbance has been productive of occupational and social 
impairment with reduced reliability and productivity as 
manifested by such symptoms as impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective social relationships.  The evidence also 
shows that the Veteran's bipolar disorder has been indicative of 
moderate to mild symptoms as indicated on objective examination 
and by GAF scores equal to 54 in June 2007, 52 in December 2008 
and 61 in December 2009.  VA examiners and his treating VA 
physician have found that the Veteran's symptoms do cause 
"some" interference with school, employment, social 
relationships and social functioning.  Outpatient treatment 
reports have shown similar findings and GAF scores have ranged 
from the 40's to the 60's, but like the VA examinations, mostly 
in the 50's reflecting moderate symptomatology.  In addition, VA 
examiners have found that the Veteran's overall general 
reasoning, judgment and communication functioning generally seems 
to be quite well.

In order to warrant an evaluation greater than 50 percent the 
evidence must show that the Veteran's bipolar disorder has been 
characterized by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
in understanding complex commands; impairment of long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; spatial 
disorientation; neglect of personal appearance and hygiene; 
grossly inappropriate behavior; and persistent danger of hurting 
self or others.  This type of symptomatology is not shown in the 
Veteran's case.  On examination, the Veteran has been alert and 
oriented to all spheres.  He continues to maintain his personal 
appearance and hygiene.  There is no evidence of persistent 
danger of the Veteran hurting himself or others.  The Veteran 's 
only suicidal thought was passive and brief after the death of 
his mother more than ten years ago.  There is no evidence of 
hallucinations or delusions; his thought processes were well 
organized.  The Veteran is sometimes symptomatic when he misses 
taking his medication and during those times, he exerts poor 
judgment and impulsivity.  Also, at times, there are some minor 
memory and concentration problems.  The Veteran's behavior has 
not been manifested by obsessional rituals or near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  It was noted in 
the December 2009 VA examination report that the depressive 
aspect of the Veteran's bipolar disorder has been well managed by 
medication for many years. Thus, the evidence does not support 
findings of occupational and social impairment with deficiencies 
in most areas or total occupational and social impairment.  
Therefore, the Board concludes that the exhibited symptomatology 
does not more nearly approximate the criteria for a higher 
rating.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's bipolar disorder with sleep disturbance warrants no 
more than a 50 percent disability evaluation.  As the 
preponderance of the evidence is against the claim for bipolar 
disorder with sleep disturbance, the appeal must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  

Further, the assignment of an extra-schedular evaluation was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); however, 
the record contains no objective evidence that the Veteran's 
service-connected bipolar disorder with sleep disturbance 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the assigned 
evaluation.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to the service-
connected disability.  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render inadequate the 50 percent evaluation currently assigned 
for his bipolar disorder with sleep disturbance.  His bipolar 
disorder is herein evaluated as 50 percent disabling pursuant to 
38 C.F.R. § 4.71a (2010), Diagnostic Code 9432, (rated under the 
General Rating Formula for Mental Disorders) the criteria of 
which is found by the Board to most nearly approximate the level 
of occupational impairment caused by this mental disability.  The 
Veteran has not required recent psychiatric hospitalization.   
The December 2009 VA examination report indicates that since his 
retirement in 1998 the Veteran has worked as a volunteer in a VA 
Chaplin's office about thirty hours per week.  He also attends 
seminary school about one day per week.  While he claims that his 
bipolar disorder has made it difficult for him to work 
effectively because he begins to fall asleep whenever he sits 
down for more than a few minutes, the degree of industrial 
impairment is reflected in the relatively high evaluation 
assigned.  Accordingly, the Board finds that the impairment 
resulting from the Veteran's bipolar disorder with sleep 
disturbance is appropriately compensated by the assigned 
schedular evaluation and 38 C.F.R. § 3.321 is inapplicable.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In addition, the Court has held that a request for a total 
disability based on individual unemployability (TDIU), whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

In this case, the Veteran filed a claim for TDIU which was 
received at the ROIC in January 2010, and that claim was denied 
by rating decision in March 2010 and the Veteran was notified of 
the adverse decision also in March 2010.  To date, the Veteran 
has not appealed that determination.  Furthermore, the Veteran 
does not meet the schedular criteria to warrant a TDIU under 
38 C.F.R. § 4.16(a) of the rating schedule.  As the matter of 
entitlement to TDIU has already been adjudicated, the Board finds 
it unnecessary to remand the issue of TDIU to the RO for its 
consideration.  




ORDER

An evaluation greater than 50 percent for bipolar disorder with 
sleep disturbance is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


